Citation Nr: 0517385	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  97-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a heart disorder, 
to include angina.

6.  Entitlement to service connection for a prostate 
disorder.

7.  Entitlement to service connection for a left foot 
disorder.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1957 to May 1958.  He then 
served in a reserve capacity in the National Guard, followed 
by reserved duty in the U.S. Army until he retired in 
February 1996 at the rank of Brigadier General.  The service 
department has indicated the exact dates of the veteran's 
numerous periods of active duty for training (ACDUTRA) cannot 
be determined.      

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the above claims.    

In May 2000, the veteran, with the assistance of his 
accredited representative, appeared at the Waco RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.  

At the May 2000 hearing, the veteran submitted a statement in 
which he withdrew the claims of entitlement to service 
connection for a neck disorder, a stomach disorder, and 
headaches.  See 38 C.F.R. § 20.204 (2004).   

Service connection is in effect for the veteran's symptomatic 
scar of the left inguinal hernia repair and chronic 
parasthesias of the left thigh associated with the inguinal 
hernia scarring.  At the May 2000 hearing, the veteran 
testified that his back disability is due to favoring the 
service-connected disabilities.  (Transcript 
p. 16).  The issue of a low back disorder secondary to 
service-connected inguinal scarring and left thigh 
parasthesias has not been adjudicated, and it is referred to 
the RO for appropriate action.

In January 2004, the veteran stated he stopped working due to 
his service-connected disabilities and that his service-
connected disabilities had worsened.  The issues of increased 
ratings for the scar of the left inguinal hernia and chronic 
parasthesias of the left thigh, as well as the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability, have not been 
adjudicated.  These issues are also referred to the RO for 
appropriate action.

The issues of an increased rating for sinusitis and 
entitlement to service connection for a respiratory disorder 
and a heart disorder are addressed in the REMAND portion of 
the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss and tinnitus are a 
result of noise exposure during active service.

2.  Arthritis of the low back manifested in the first year 
after service.

3.  The veteran's prostate disorder and glaucoma did not have 
its onset during active service and did not result from 
disease or injury in service.

4.  The veteran does not currently suffer from a left foot 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5107  
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for service connection for a prostate 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103A, 5107  (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5102, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

5.  The criteria for service connection for glaucoma have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103A, 5107  
(West 2002); 38 C.F.R. § 3.303 (2004).

6.  The criteria for service connection for a left foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103A, 5107  (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has met its duty to notify and assist to the extent 
necessary to allow for a grant of the claims of entitlement 
to service connection for hearing loss, tinnitus, and a low 
back disorder.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  For the issues of entitlement to service connection 
for a left foot disorder, glaucoma, and a prostate disorder, 
VA's duties have been fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a January 2003 development letter 
from the RO to the veteran.  He was told of what was required 
to substantiate his service connection claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.  

The requisite notice letter was provided to the veteran in 
January 2003, after the initial adjudication of the claims by 
the RO.  Any defect, however, with respect to the timing of 
the notice was nonprejudicial.  There is no indication that 
the outcome of the case has been affected, as the veteran did 
not provide any pertinent, additional information or evidence 
in response to the content-complying notice in January 2003.  
Additionally, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  The claim was filed nearly ten years 
ago, and in that time he and his representative have 
submitted documentary evidence and attended a personal 
hearing.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The record contains the veteran's post-service medical 
records and VA examination reports, conducted in July 1997 
and signed in October 1997.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Hearing loss and tinnitus

As established by VA examinations in July 1997, the veteran 
suffers from tinnitus and from bilateral hearing loss as 
defined by VA at 38 C.F.R. § 3.385 (2004).  He contends that 
his tinnitus and hearing loss are the result of acoustic 
trauma he experienced in service, which he reports included 
range weapon firing, as well as aircraft and field 
operations.  He testified that beginning with basic training 
in 1946 he fired weapons on a shooting range without hearing 
protection, and he added that during reserve duty he was a 
member of pistol and rifle teams.  (Transcript, pp. 10-11).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing an opinion or diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the medical 
evidence tends to show the veteran's hearing loss and 
tinnitus are related to active service despite their onset 
many years after service.

The July 1997 VA audio examiner's opinion, while 
inconclusive, tends to suggest that at least some level of 
the veteran's hearing loss is related to active service.  The 
examiner opined that the type of hearing loss "indicates a 
possibility of acoustic trauma from weapons firing.  It 
cannot be determined from the military records available, the 
degree to which noise exposure during military service may 
have adversely affected the veteran's hearing acuity."  The 
Board notes that the applicable law and regulations do not 
mandate that a certain threshold percentage of a disability 
linked to service be met.  

The July 1997 VA general medical examiner opined that the 
veteran has had exposure to enough noise that clinically his 
hearing loss and tinnitus are noise-related.  While the VA 
examiner did not state the noise exposure was during active 
duty, the veteran in this case served over two years on 
active duty and served in a reserve capacity for 
approximately 40 years, which included a considerable amount 
of ACDUTRA.  He has only reported noise exposure from 
military activity, particularly firearm training, and this 
tends to support the claims.  That the veteran's additional 
exposure to acoustic trauma since 1958 was likely during a 
period of ACDUTRA, i.e., firearm and operations training, 
also tends to support the claims.

The VA examiners' opinions are consistent with other evidence 
of record.  The September 1995 separation examination from 
reserve duty also notes a history of high frequency hearing 
loss secondary to military noise exposure.  Moreover, the 
evidence does not include a competent and probative opinion 
to the effect that tinnitus and hearing loss are not related 
to service.  Although earlier service examination reports are 
negative for hearing loss or complaints of tinnitus, VA must 
consider whether post-service hearing loss is related to in-
service noise exposure or acoustic trauma.  Hensley v.  
Brown, 5 Vet. App. 155, 164 (1993). 

The evidence in this case is so evenly balanced so as to 
warrant application of the benefit of the doubt rule.  The 
evidence of record is in equipoise, and entitlement to 
service connection for bilateral hearing loss and tinnitus 
must be granted.  See 38 U.S.C.A. § 5107(b) (West 2002).

Low back disorder

The veteran contends that he injured his back during his 
active service.  Service medical records show no complaints 
or findings of any back disorder during either period of 
active service. 

In a May 1948 letter, less than 2 months after the veteran's 
discharge from service, his private physician, Dr. E.J. Brown 
reported that the veteran complained of low-grade back pain 
and fatigue in the upper and lower back, but stated he had 
not isolated the problem.  In a January 1949 letter, a 
treating physician, Dr. H. B. Thompson, diagnosed, among 
other things, arthritis of the back, to include pain that is 
"more severe on and around the end of [the veteran's] spine 
and coccyx region."  Severe pain on exercise and swelling of 
the coccyx region were also noted.  The veteran was 
discharged from his first period of active duty in March 
1948.  The July 1997 VA examiner diagnosed degenerative 
arthritis and degenerative disc disease of the lumbar spine.  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As the record contains post-service development of low back 
pain within 2 months of service and the diagnosis of low back 
arthritis to a compensable degree within one year from the 
date of termination of active service, a presumption in favor 
of service connection for arthritis of the low back is for 
application in this case.  

Prostate disorder and glaucoma

The July 1997 VA examiners diagnosed degenerative arthritis 
and degenerative disc disease of the lumbar spine, benign 
prostatic hypertrophy (BPH) and chronic open angle glaucoma.  
The veteran maintains and the service medical records 
establish these disabilities began only several years prior 
to his retirement from reserve duty in February 1996.  The 
service medical records through the 1980s are silent for 
complaints or findings of these disorders, but a January 1992 
service examination, noted that the veteran reported a 
history of diagnoses of prostate enlargement and glaucoma.  
Additionally, the September 1995 retirement examination 
report includes a diagnosis of BPH and a 4-year history of 
glaucoma.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2004).

The service records reflect the veteran has a considerable 
history of reserve duty.  The service department, however, 
has stated it cannot verify the exact dates of ACDUTRA.  From 
the available evidence of record, several periods of ACDUTRA 
are confirmed, but generally, the specific dates of ACDUTRA 
and INACDUTRA remain unverified.  Evaluating the veteran's 
reserve duty in its entirety, a May 1995 statement of 
retirement points establishes 5,148 days, which equals 
approximately 14 years of service, but this represents the 
combined periods for ACDUTRA and INACDUTRA.   

While the January 1992 service examination report documents 
glaucoma and prostate enlargement, there is no competent 
evidence that these were diagnosed during a period of 
ACDUTRA.  As the veteran's established retirement points 
clearly indicate his total days of ACDUTRA were a minority of 
his total reserve duty, it would be unreasonable to otherwise 
assume glaucoma and prostate enlargement were a result of 
disease or injury during a period of ACDUTRA.  Additionally, 
the veteran does not allege and the evidence does not show 
these disabilities arose from an injury during INACDUTRA.    

Moreover, there is no competent medical evidence indicating 
that either prostate disorder or glaucoma were first 
diagnosed during one of the veteran's periods of ACDUTRA and 
there is no medical evidence or opinion of record relating 
either the prostate disorder or glaucoma to his military 
service including periods of ACDUTRA.

As the preponderance of evidence  is against the veteran's 
claims for service connection for prostate disorder and 
glaucoma, and they must be denied.

Left foot disorder

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Despite the veteran's contention, the competent evidence does 
not demonstrate that he currently suffers from a left foot 
disorder.  The post-service medical records show no evidence 
of a left foot disorder.  VA treatment records are absent any 
complaint or diagnosis of a left foot disorder.  
Additionally, a VA examination report of the feet, signed in 
October 1997, notes that on examination the feet were normal 
in appearance and function, with no deformity.  The diagnosis 
was "normal feet."

Although the veteran in this case is a medical professional 
competent to render a diagnosis of his current left foot 
disability, he has not done so.  In any event, the diagnosis 
would hold essentially no probative value in light of the VA 
examiner's findings, as well as the veteran's interest in the 
outcome of this claim.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).   

In the absence of competent evidence of a current left foot 
disability, the claim must be denied.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA specifically requested information and/or 
evidence establishing the presence of this disability, but 
the identified and submitted documents did not include 
information or evidence that would assist in this regard.  

Here, there is no evidence of record to support the veteran's 
claim, and it must be denied.


ORDER

Service connection for a low back disorder is granted.

Service connection for tinnitus is granted.

Service connection for a prostate disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for hearing loss is granted.

Service connection for glaucoma is denied.


REMAND

In a July 1997 examination, VA diagnosed restrictive 
pulmonary disease.  Interpretation of October 1998 MRI 
results led to a diagnostic impression of mild small vessel 
ischemic disease.  The veteran testified that during a period 
of ACDUTRA in the 1990s, he experienced an asthmatic attack, 
accompanied by angina.  (Transcript, pp. 5-6).  The service 
medical records also reflect a 1946 admission for pneumonia 
and a 1947 admission for bronchitis.  VA examination is 
indicated to determine the etiology of his current heart and 
respiratory disorders.   

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The most 
recent VA examination to determine the severity of the 
veteran's sinusitis was conducted in March 2003.  In January 
2004, however, the veteran stated his service-connected 
disabilities had worsened.  VA examination to determine the 
current severity of his sinusitis is therefore indicated.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.

The RO should also take this opportunity on remand to obtain 
any updated treatment records pertaining to the sinusitis, 
respiratory, and heart disability claims.  The claims file 
indicates the veteran's most recent treating source is the 
Dallas VA Medical Center (VAMC). 

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  Make arrangements to obtain any 
outstanding medical records from the 
Dallas VAMC.  If these records are not 
available or do not exist, that fact 
should be specifically noted in the 
claims folder.

2.  After completing the above, schedule the 
veteran for appropriate VA examinations for 
the purpose of determining the etiology of 
his current respiratory and heart 
disabilities.  The examiners should indicate 
in their respective reports that the claims 
folder was reviewed.  

Respiratory disorder  

The examiner should render a medical opinion, 
with full rationale, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
respiratory disability had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
should specifically address the significance 
of the service medical records that reflect a 
1946 admission for pneumonia and a 1947 
admission for bronchitis, as well as the 
veteran's reported bouts of asthma beginning 
in the mid-1990s.

Heart disorder

The examiner should render a medical opinion, 
with full rationale, as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
heart disability had its onset during active 
service or is related to any in-service 
disease or injury.    

3.  Schedule the veteran for a VA examination 
of his sinuses.  The examiner should identify 
and describe in detail all residuals 
attributable to the veteran's service-
connected sinusitis, including the extent and 
severity of those symptoms.  The examiner 
should determine the number of incapacitating 
episodes (bedrest and physician treatment) 
per year requiring prolonged antibiotic 
treatment and should note whether the 
sinusitis has been treated by radical surgery 
with subsequent chronic osteomyelitis or near 
constant sinusitis.

4.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


